Citation Nr: 0505866	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  96-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
reduced amount of $2,000.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from March 1944 
to December 1944.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2004, it was remanded to the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the Chicago, Illinois, Regional 
Office (RO) for further development and readjudication.  
Following the completion of the requested development, a 
supplemental statement of the case was issued in October 
2004, and the case was returned to the Board for further 
appellate review.  

On February 10, 2005, the veteran's representative filed a 
motion before the Board requesting that the veteran's appeal 
be advanced on the docket due to his advanced age, in 
accordance with 38 C.F.R. § 20.900 (c) (2004).  On February 
15, 2005, that motion was granted by a Veterans Law Judge at 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Between February 1, 1992 and June 1, 1994, the veteran 
was in receipt of improved pension benefits based upon his 
self-report that his countable annual income was limited to 
income from Social Security and Civil Service, and that his 
net worth was zero.  VA notified the veteran on several 
occasions that pension was an income-based program, and that 
he should notify VA immediately of any changes in income.  He 
was further notified that the amount of his pension was based 
upon a countable annual income solely from Civil Service and 
Social Security as reported by the veteran.  

3.  In March 1995, the RO received information that the 
veteran had received unearned income in 1992 in firefighter's 
benefits that he failed to report to VA for pension 
qualification purposes.  This income was excessive for 
improved pension purposes and retroactively disqualified the 
veteran for pension.

4.  The veteran was overpaid $5,765.00 in improved pension 
benefits, based upon his failure to accurately report his 
1992 income.  

5.  In an April 1996 waiver decision, the veteran's improved 
pension overpayment was reduced to $2,000.00, based upon a 
partial waiver of overpayment in the amount of $3,765.00.  

6.  There was no fraud, misrepresentation or bad faith on the 
part of the veteran.

7.  The veteran was at fault in the creation of the 
overpayment of pension benefits, which resulted from the 
retroactive reduction of his award, after it was learned that 
he had previous unreported income; despite the notice 
provided to him, he did not promptly report this income.

8.  VA was without fault in the creation of the overpayment.  
The failure of the Government to insist upon its right to 
repayment of the remaining overpayment indebtedness not 
previously waived would result in unjust enrichment of the 
veteran, inasmuch as he accepted benefits to which he was not 
entitled, based on his income.

9.  The veteran's assets and income, with consideration of 
the costs of life's basic necessities, is sufficient to 
permit repayment of the reduced amount of the overpayment 
indebtedness of $2,000.00 without resulting in excessive 
financial difficulty, and the collection of that indebtedness 
would not defeat the purpose of the pension benefit program, 
or otherwise be inequitable.




CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the 
reduced amount of $2,000, would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  The veteran 
was provided several opportunities, including most recently 
in July 2004, to provide current financial information in 
support of his claim that the collection of the reduced 
overpayment would impose an undue hardship upon him.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of improved pension benefits in the reduced 
amount of $2,000.  The Committee found that the collection of 
the reduced overpayment from the appellant would not be 
against the principles or equity and good conscience.  See 
38 C.F.R. § 1.965 (2004).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 

Factual Background

The basic facts of this case are not in dispute.  The veteran 
was awarded VA pension benefits under the improved pension 
program in December 1991, effective from May 1991, with the 
monthly rate based on his countable income, as reported by 
him.  His May 1991 application form, VA Form 21-526, had 
requested information from him relating to the total amount 
of income received and source of all income.  

The veteran was required to complete annual income reporting 
forms, entitled Improved Pension Eligibility Verification 
Reports (EVRs).  Each of these forms requested that he 
provide information about all assets and income, including 
cash, stocks, mutual funds, interest income and income from 
any other source.  

Each EVR noted that the law provided for severe penalties for 
the willful submission of any statement or evidence of a 
material fact, knowing it is false, or fraudulent acceptance 
of any payment to which a payee is not entitled.  The record 
contains EVR's signed by the veteran for each year from 1992 
to 1994, inclusive.  On each of these forms, including the 
June 1992 form, he indicated that his sole sources of income 
were from Social Security and Civil Service.  He indicated 
"none" in the space clearly marked for reporting all other 
income between June 1991 and June 1992, and between June 1992 
and June 1993.  On these forms, he indicated that his net 
worth was 0.  

In March 1995, the RO obtained information that the veteran 
had received considerable unearned income in 1992 in 
firefighter's benefits that he failed to report to VA for 
pension qualification purposes.  This income was excessive 
for improved pension purposes and retroactively disqualified 
the veteran for improved pension, effective from February 1, 
1992.  

The RO determined that the veteran was overpaid $5,765.00 in 
improved pension benefits, based upon his failure to 
accurately report his 1992 income.  

The veteran requested a waiver of that overpayment in April 
1996.  Pursuant to that request, the veteran submitted a 
financial status report (FSR), wherein, he reported $2,667.00 
in total monthly income, including $2,645.00 in retirement 
benefits..  He reported monthly expenses totaling $1,981.00, 
leaving a positive monthly balance of $688.00 after payment 
of expenses.  He reported that he had no assets and no debts.  

In an April 1996 waiver decision, the veteran was granted a 
partial waiver of the recovery of that improved pension 
overpayment in the amount of $3,765.00 which reduced the 
outstanding overpayment to $2,000.00.  The decision was based 
upon a finding of the fault of the veteran balanced by the 
Committee's expressed consideration of the severity of the 
veteran's disability.  

In July 1997, the veteran filed a notice of disagreement with 
the Committee's decision, arguing that the entire overpayment 
should be waived because of the severity of his disability 
and because he was never told that he had to report his 
Social Security benefits.  

In July 1998, the veteran filed a substantive appeal, arguing 
that collection of any amount of the overpayment would impose 
an undue hardship upon him.  

In conjunction with the filing of his substantive appeal the 
veteran filed a second financial status report dated in July 
1998.  In that report, he indicated that his monthly income 
consisted of Social Security benefits of $242, and retirement 
income of $3,214, for a total monthly income of $3,456.00.  
His monthly expenses were reported to total $3,500.00, for a 
negative net monthly balance after expenses of $44.00.  The 
monthly expenses included $800 for food, $450 for utilities 
and heat, and $200 for clothing.  His listed assets were 
$12.00 cash in the bank.  He reported no debts.  

In March 2003 and July 2004, the veteran was presented with 
opportunities to provide updated financial information in 
conjunction with his request for a waiver.  He failed to 
respond to requests for updated information.  

Pursuant to the Board's July 2004 remand, it was determined 
that the remaining unpaid balance of the veteran's reduced 
overpayment indebtedness was $1,711.75.  It was also 
determined that an Income Verification Match (IVM) file 
pertinent to the discovery of the additional disqualifying 
income that the veteran had received in 1992 was likely 
destroyed under normal procedures for such files.  

Analysis

The appellant requests a waiver of the recovery of the 
remainder of the overpayment of VA improved pension benefits 
in the reduced amount of $2,000 following a partial waiver by 
the Committee of $3,765.00.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that in its 
April 1996 waiver decision, the Committee determined that 
there was no indication of fraud, misrepresentation, or bad 
faith on the part of the appellant in this case.  

The Board agrees with that preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.  

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
remaining indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The veteran contends that the principles of equity and good 
conscience would support his request for a waiver, since 
according to him, he was not at fault in the creation of the 
overpayment and its collection would impose an undue 
hardship.  In general, he argues that he was not at fault 
since he was never told of the necessity to disclose all of 
his income.  He also contends that insistence by VA upon 
repayment would impose an undue hardship upon him, 
particularly considering the severity of his physical 
disability.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not at fault because he was never told 
that he had to report all of his income.  The evidence does 
not support this allegation.  The evidence of record 
demonstrates that the veteran was informed in writing by VA 
on many occasions of the necessity to disclose all assets and 
income from any source, and to promptly report any changes in 
the amount or source of income.  He was also told about the 
severe penalties for a failure to report income.  

In the face of these warnings, the veteran failed to 
accurately report income from other sources, specifically his 
significantly sizeable retirement benefits that he received 
as a former firefighter, at least as early as 1992, if not 
earlier.  He also failed to provide an accurate portrayal of 
his assets considering the fact that he had received that 
five figure payment of retirement benefits in 1992.  

The most flagrant abuse by the veteran occurred in the 1992 
to 1994 EVR submissions, when he reported no other income and 
no assets for those time periods, when, in fact, he had both.  
A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income changed.  38 C.F.R. § 3.660(a)(1).

After consideration of the record, the Board concurs with the 
RO that the veteran was at fault in the creation of the 
overpayment.  He had been properly advised that the pension 
program was income based and that he was under an obligation 
to accurately and completely report all income and the 
sources thereof.  Moreover, the claims folder is replete with 
written notification to him of the necessity to report all 
assets and income, including income from other sources 
besides Social Security and Civil Service.  Significantly, 
the June 1992 EVR, in which the veteran had most grossly 
mischaracterized his finances, was submitted shortly after 
receiving the disqualifying income.  

The veteran's income for the period in question was at a 
level which did not permit payment of improved pension, and 
had he provided correct financial information to VA, the 
running award of pension would have been reduced or 
discontinued.  The RO took appropriate action to terminate 
his award once information was reviewed regarding the 
previously unreported 1992 income.  Thus, with regard to the 
balancing of faults between the veteran and VA, all fault in 
the creation of the debt rests with the veteran.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the veteran was 
not entitled in view of his countable income would not defeat 
the purpose of the benefit.  This would not affect the 
veteran's other sources of income, including his Social 
Security benefits, and his substantial retirement benefits.  

On the other hand, failure of the Government to insist upon 
its right to repayment of the remaining debt not previously 
waived would result in his unjust enrichment at the expense 
of the Government.  The veteran in this case did not, 
according to the available record, change his position due to 
his detriment and as a result of the award of pension.

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  In the initial FSR submitted in June 1997, there 
was shown a sizeable positive monthly balance after payment 
of monthly expenses of over $600.00.  The existence of a 
monthly surplus demonstrates that the veteran has liquid 
assets available that would be able to cover the repayment of 
his total remaining indebtedness over time.  The FSR 
submitted in July 1998, on the other hand, disclosed that the 
veteran had a monthly negative balance of $44.00 after 
payment of expenses.  In this form, however, the veteran 
reported that he spent $800 per month for food, and $200 per 
month for clothes.  The Board finds this to be an excessive 
expenditure for one individual, even if it is allocated 
towards necessities.  In the earlier 1997 FSR, he reported 
only $700 per month for food and $100 per month for clothes.  
Although this too may be excessive for one person, it is 
suggestive of the fact that the veteran can easily live 
within the confines of the smaller expenditure towards those 
items.  Based upon an overview of the available financial 
evidence, it appears that he could conservatively afford a 
monthly payment of at least $100 and still be able to afford 
all other quoted expenses for necessities.  

A realistic projection of the appellant's foreseeable 
financial status is that he would be able to pay a similar 
amount per month toward the overpayment indebtedness.  
Normally, debts to VA are paid off within a 5 year (60 month) 
period.  On that basis, the Board finds that with a minimum 
of financial conservation, the veteran should be able to 
repay his reduced overpayment indebtedness over time out of 
the monthly surplus he would receive.  

The Board also notes that the veteran is essentially debt-
free.  He is expected to accord a debt to VA the same regard 
given to any other debt.  With prudent budgeting, it is 
apparent that collection of the overpayment would not in any 
way deprive him of the basic necessities of life.  The Board 
is cognizant of the veteran's contentions regarding the 
impact of his age and his disabilities on his ability to 
repay the reduced indebtedness.  

There is no evidence, however, that he will be forced to 
endure a lack of food, clothing, warmth, or shelter as a 
result of the collection of the debt.  Thus, there is no 
indication that recovery of the overpayment would cause undue 
hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the remainder of the overpayment at issue 
not previously waived would be unfair, unconscionable, or 
unjust.  This is so particularly since the veteran continued 
to accept VA pension at a time when he had higher income than 
he had previously reported to VA.  Moreover, in light of the 
fact that the veteran had received such a sizeable 
disqualifying sum of money that caused the creation of the 
pension overpayment, the fault of the veteran must be 
accorded significantly greater weight than other elements in 
this analysis.  

The Board is cognizant of the fact that the IVM folder that 
had contained the financial information that showed the 
veteran had received more income than he had reported to VA 
is no longer available.  The Board finds its absence is not 
significant to this decision since the veteran never 
contested the fact that he received the disqualifying income, 
nor has he made any challenge to the creation of the debt on 
any other basis.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the veteran's improved 
pension overpayment indebtedness in the reduced amount of 
$2,000.  The end result would not be unduly favorable or 
adverse to either the Government or the veteran.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).  
Accordingly, the prior decision of the RO is affirmed, and 
the veteran's request for an additional waiver over that 
which has already been accorded to him, is denied. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits, in the calculated reduced amount 
of $2,000.00, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


